DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1, 3-6, 9-10, 12, and 31-33 are pending (claim set as filed on 03/01/2022).
	
Priority
	This application is a 371 of PCT/IB2017/051692 filed on 03/23/2017 which has a provisional application no. 62/318,275 filed on 04/05/2016.

Information Disclosure Statement
	The Information Disclosure Statement filed on 03/01/2022 has been considered.

Withdrawal of Rejections
The response and amendments filed on 03/01/2022 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formality corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the substantive or essential claim rejections are detailed directly below and/or in the Examiner’s response to arguments section. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 9-10, 12, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Drapeau (US Patent no. 7,294,484 B2 - cited in the IDS filed on 09/26/2018).
Drapeau’s general disclosure relates to cell culture processes and an improved system for large scale production of proteins and/or polypeptides in cell culture (see abstract & col. 1, lines 14-44).
Regarding claim 1 and 32 pertaining to the cell culture medium, Drapeau teaches culture methods that utilize a defined medium comprising amino acids, vitamins, inorganic salts, and other components (see col. 1-2, lines 48-48). In particular, at Table 13: Medium 8, Drapeau teaches the media composition comprises L-tyrosine at a concentration of 4.8 mM and polyvinyl alcohol (see col. 46-47).
Regarding claims 5-6 and 31-32 pertaining to the PVA concentration, Drapeau teaches the media composition comprises polyvinyl alcohol at 2.4 g/L (col. 46-47: Table 13 (Medium 8)).
Regarding claim 9 pertaining to protein free medium, Drapeau teaches the medium may also be a defined media or a serum free media that contains no proteins, hydrolysates or components of unknown composition (see col. 7, lines 53-67). 
Regarding claim 10 pertaining to the turbidity, claim interpretation: this claim is interpreted as a functional limitation which describes the claimed invention by its innate functions or properties rather than its distinctive structures or specific ingredients (MPEP 2173.05). The reference of Drapeau is silent with respect to this functional language but there is reason to believe it should meet the claimed characteristics because Drapeau discloses the mediums were tested and stored at 4°C and that no precipitation occurred (see col. 37, lines 20-27). The guidance of the specification discloses “in the presence of PVA, the turbidity remained low and no precipitate is observed” (see instant pre-grant specification ¶ [0087]). Therefore, since both the claimed invention and the prior art utilizes a medium comprising PVA, this is the technical reasoning for an inherency rationale that the prior art naturally includes functions that are newly cited or is identical to a product instantly claimed (unless it is due to unclaimed features or conditions not recited in the claims). In such a situation the burden is shifted to the Applicants to prove that subject matter shown to be in the prior art does not possess characteristic relied on (MPEP 2112). 
However, Drapeau does not particularly teach: tyrosine at a concentration of at least 6 mM (base claims 1 and 32’s amendment); or the concentrations of amino acids as required in claims 3-4 and 12.
While the reference does not specifically teach the amino acid concentrations limitations, one of ordinary skill in the art would recognize that the amino acid concentrations are a result effective variable dependent upon the type of cell culture process (e.g. batch, fed-batch), replenishment needs by the type of cell line employed, lactate/ammonia by-products, etc. The MPEP at 2144.05 states that:
II.    ROUTINE OPTIMIZATION
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
(a change in form, proportions, or degree "will not sustain a patent"); ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
For example, one of ordinary skill following the guidance of Drapeau would recognize “control and optimization of cell culture conditions is critically important for successful commercial production of proteins and polypeptides” (see col. 1, lines 14-21). Moreover, Drapeau discloses experimentation with different concentration and ratios of the amino acid; “One of ordinary skill in the art will be able to choose the exact combined glutamine and asparagine concentration within this range in order to optimize cell growth and/or viability and to maximize the production of the expressed polypeptide (see e.g. col. 19, lines 22-63, and col. 22, lines 17-32, and Example 9). Therefore, this is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the concentration of the amino acids, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).

Claims 1, 3-6, 9-10, 12, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Biggers (Polyvinyl alcohol and amino acids as substitutes for bovine serum albumin in culture media for mouse preimplantation embryos, 1997) in view of Luan (US 2008/0108553 – cited in the IDS filed on 09/26/2018, but citations made herein to the US Patent no. 8,232,075) - previously cited references.
Biggers’ general disclosure relates to investigating the effects of bovine serum albumin replacement in a simple defined culture medium with polyvinyl alcohol (PVA) and/or amino acids (see abstract).
Regarding claims 1 and 32 pertaining to the cell culture medium, Biggers teaches a base medium of KSOM supplemented with macromolecules, polyvinyl alcohol (PVA), and a mixture of 19 amino acids including tyrosine (see pages 126-127: Table II).
Regarding claim 9 pertaining to protein free medium, Biggers discloses a need formulate chemically defined media for the cultivation of pre-implantation embryos that are serum-free or free of proteins with undefined functions (see page 125, right col.).
Regarding claim 10 pertaining to the turbidity, claim interpretation: this claim is interpreted as a functional limitation which describes the claimed invention by its innate functions or properties rather than its distinctive structures or specific ingredients (MPEP 2173.05). The reference of Biggers is silent with respect to this functional language but there is reason to believe it should meet the claimed characteristics because since both the claimed invention and the prior art utilizes a cell culture medium comprising PVA and amino acids, this is the technical reasoning for an inherency rationale that the prior art naturally includes functions that are newly cited or is identical to a product instantly claimed (unless it is due to unclaimed features or conditions not recited in the claims). The guidance of the specification discloses “in the presence of PVA, the turbidity remained low and no precipitate is observed” (see instant pre-grant specification ¶ [0087]). In such a situation the burden is shifted to the Applicants to prove that subject matter shown to be in the prior art does not possess characteristic relied on (MPEP 2112).
Regarding claim 12 pertaining to the amino acids, Biggers discloses a mixture of 19 amino acids (see pages 126-127: Table II).
However, Biggers does not particularly teach the concentrations of amino acids and polyvinyl alcohol as required in claims 1’s limitation, 3-6, 12, and 31-33.
Luan discloses “it is known that modification of the total cumulative concentration of amino acids, the concentration of individual amino acids, and the ratios of individual amino acids to each other and to total amino acids in the media of a large-scale cell culture can result in substantially improved large-scale polypeptide production” (see col. 1, lines 53-59, and col. 2, lines 25-30, and col. 18-19, lines 42-29).
Luan teaches “the desired cell culture medium comprises greater than or equal to about 3 mM tyrosine. In another embodiments of the methods disclosed herein, the desired cell culture medium comprises: between about 7 mM and about 30 mM leucine; between about 7 mM and about 30 mM lysine; between about 7 mM and about 30 mM threonine; between about 7 mM and about 30 mM praline; and/or between about 7 mM and about 30 mM valine. In a further embodiment of the methods disclosed herein, the combined concentration of leucine, lysine, threonine, praline, and valine in the desired cell culture medium is between about 35 mM and about 150 mM. In yet another embodiment, the combined concentration of leucine, lysine, threonine, and valine in the desired cell culture medium is between about 60% and about 80% of the concentration of the total essential amino acids in the desired cell culture medium” (see col. 3, lines 24-40).
While the cited references do not specifically teach the concentrations limitations, the MPEP at 2144.05 (I) states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists”. Moreover, one of ordinary skill in the art would recognize that the concentrations are a result effective variable dependent upon “calculated for use in cell mass, a concentration of the amino acid that is calculated for use in cell maintenance, and a concentration of the amino acid that is calculated for incorporation into the polypeptide of interest” as evidenced by Luan. Furthermore, the MPEP at 2144.05 states that:
II.    ROUTINE OPTIMIZATION
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
(a change in form, proportions, or degree "will not sustain a patent"); ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
Therefore, one of ordinary skill following the guidance of cited references would recognize the concentrations of ingredients can be calculated, adjusted, and optimized. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the concentrations of the ingredients, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).

Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 03/01/2022 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record.

35 U.S.C. 103 obviousness rejections over Drapeau
In response to Applicant’s argument (addressing page 5 of the remarks) that “since the presently claimed concentration of tyrosine is both 1) 25% greater than the concentration in Drapeau, and 2) a concentration at which significant reduction of tyrosine solubility occurs in the absence of PVA, pending claim 1 would not have been obvious in view of Drapeau”, this argument and amendment of 25% greater is not persuasive for the reasons reprised from the last office action because, importantly, Drapeau recognizes “control and optimization of cell culture conditions is critically important for successful commercial production of proteins and polypeptides” (see col. 1, lines 14-21) and performs experimentation with different concentration and ratios of the amino acid. Said differently, amino acids concentrations are well-established routine optimization parameters. Nonetheless, it is maintained that Drapeau’s tyrosine value of 4.8 mM is considered reasonably close to the claimed concentration value of 6 mM such that it would be expected that Drapeau’s composition would have the same tyrosine solubility characteristics as the claimed invention considering that Drapeau also teaches the water soluble polymer of polyvinyl alcohol (PVA) present in the media composition. In other words, Applicant’s Table 4 and ¶ [0087] is not sufficient to rebuttal or demonstrate non-obviousness over Drapeau because the data is merely illustrating the results from the absence of PVA but the cited prior art already has this claimed element. 
Moreover, the MPEP at 716.02(d) states that: “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. For example, in the base claim, there is no recitation of any concentration of PVA. Furthermore, the MPEP at 716.02(d)(II) further states:
II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. 
Moreover, the claimed concentration does not have an endpoint and therefore, it is also limitless to any high concentration of tyrosine or PVA (e.g. 1,000 mM or g/L). 

35 U.S.C. 103 obviousness rejections over Biggers in view of Luan
In response to Applicant’s argument that (addressing pages 6-7 of the remarks) that “Biggers concludes that the PVA-containing media was inferior to the standard BSA-containing media … Biggers does not teach a benefit to a PVA-containing media”, this argument is not persuasive because the MPEP at 2123 (II) states that: “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use”. 
In response to Applicant’s argument that (addressing pages 7-8 of the remarks) that “Biggers is directed to a very different subject area than the subject of the pending claims”, this argument is not persuasive because both the claimed invention and the cited references are in the same field of endeavor related to cell cultivation and media components therewith. Merely because Biggers teaches a media for use with culturing mouse preimplantation embryos, it still reads on the claimed cell culture medium. Moreover, the differences in media volume or large scale manufacture does not distinguish the claimed invention from the prior arts because it is maintained that concentrations of the media components (e.g. amino acids and polymers) are optimizable parameters. For the reasons stated in the prior office action, Luan demonstrated that concentrations of ingredients are an optimizable parameter. For example, Luan explicitly discloses that “it is known that modification of the total cumulative concentration of amino acids, the concentration of individual amino acids, and the ratios of individual amino acids to each other and to total amino acids in the media of a large-scale cell culture can result in substantially improved large-scale polypeptide production” (see col. 1, lines 53-59, and col. 2, lines 25-30, and col. 18-19, lines 42-29). One of ordinary skill in the art would recognize that the concentrations are a result effective variable dependent upon “calculated for use in cell mass, a concentration of the amino acid that is calculated for use in cell maintenance, and a concentration of the amino acid that is calculated for incorporation into the polypeptide of interest” as evidenced by Luan. In other words, Luan was provided to demonstrate that an ordinary artisan would have reasonably understood that the amounts can be optimized via routine experimentation. The MPEP at 2141 (B) states that ascertaining the differences between the claimed invention and the prior art requires interpreting the claim language, see MPEP 2111, and considering both the invention and the prior art as a whole.
In response to Applicant’s argument (addressing page 8 of the remarks) that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper (see MPEP 2145 (X)(A)). 

Conclusion
	No claims were allowed.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653